Detailed Action

Drawings

The drawings are objected to under 37 CFR 1.83(a) because figures 4 and 8 use rectangular boxes to represent some elements, and the boxes do not include a label to indicate what each box represents. All rectangular/circular boxes must include a label describing what each box represents so one of ordinary skill in the art could quickly identify what each box represents. For example, box 113 in figure 8 must include a label “host terminal” in addition to the number 113. No new matter should be entered
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Objections

Claim(s) 1-8 is/are objected to because of the following informalities:

In regards to claim 1, the claim recites in line 6 “by an LPWA (Low Power Wide Area) communication”. The word “an” is grammatically incorrect because the word that follows it does not begin in a vowel. For this reason, the claim is objected. Appropriate correction is required.

In regards to claims 2-8, the claims are objected due to their dependency on objected claim 1.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

In regards to claim 1, the claim recites in lines 4-5 “receiving the measurement data relay-transmitted among the sensor nodes”. The word “the” in front of the limitation(s) “measurement data relay-transmitted among the sensor nodes” and “sensor nodes” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim only previously defines that a plurality of sensors acquire prescribed measurement data, but it does not recite a limitation of measurement data relay-transmitted among the sensor nodes. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “receiving [[the]] measurement data relayed-transmitted among the plurality of sensor nodes”.
The claim also recites in lines 5-6 “and transmitting the measurement data to”. It is unclear if the limitation of lines 5-6 is referring to the measurement data defined in line 2 or to the measurement data defined in line 4. For this reason also, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “and transmitting the measurement data relayed-transmitted among the plurality of sensor nodes to”.
The claim further recites in lines 10-11 “transmission and reception of the measurement data”. It is unclear if the limitation of lines 10-11 is referring to the measurement data defined in line 2 or to the measurement data defined in line 4. For acquired prescribed measurement data”.

In regards to claim(s) 2-8, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 2, the claims recites in line 3 “during which the sensor node is on the reception side” and in line 4 “during which the sensor node is on the transmission side”. Claim 1 defines a plurality of sensors. It is unclear to which of the plurality of sensor nodes lines 3 and 4 are referring. For this reason, the claims is indefinite.
Also, the claim recites in line 5 “at which the sensor node on the transmission side”, in line 6 “for notifying the sensor node on the reception side” and in line 7 “of the existence”. The word “the” in front of the limitation(s) “sensor node on the transmission side”, “sensor node on the reception side” and “existence” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 

In regards to claim(s) 4, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 2.

In regards to claim 3, the claim recites in line 2 “wherein the sensor node on the transmission side” and line 3 “to the sensor node on the reception side”. The word “the” in front of the limitation(s) “sensor node on the transmission side” and “sensor node on the reception side” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 
The claim further recites in lines 2-3 “transmits the measurement data to”. It is unclear if the limitation of lines 2-3 is referring to the measurement data defined in line 2 of claim 1 or to the measurement data defined in line 4 of claim 1. For this reason also, the claim is indefinite. 

In regards to claim 4, the claim recites in line 3-4 “identifier of the measurement data transmitted by the sensor node on the transmission side”. The word “the” in front of the limitation(s) “measurement data transmitted by the sensor node on the transmission side” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 2 does not define that the node on the transmission side transmits measurement data or that the node is one of the plurality of sensor nodes defined in claim 1. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.

In regards to claim 5, the claims recites in line 2 “setting data of the sensor node is”. Claim 1 defines a plurality of sensors. It is unclear to which of the plurality of sensor nodes line 2 is referring. For this reason, the claims is indefinite.
plurality of sensor nodes”.

In regards to claim 6, the claim recites in line 2 “wherein the sensor nodes” and in line 3 “where the sensor nodes”. The word “the” in front of the limitation(s) “sensor nodes” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 2 “wherein the plurality of sensor nodes” and line 3 “where the plurality of sensor nodes”.

In regards to claim 7, the claim recites in line 2 and line 3 “the measurement data”. It is unclear if the limitations of lines 2-3 are referring to the measurement data defined in line 2 of claim 1 or to the measurement data defined in line 4 of claim 1. For this reason also, the claim is indefinite. 
The examiner has interpreted the claim in the following way in order to advance prosecution:
The wireless sensor system according to claim 1, 10wherein a first sensor node of the plurality of sensor nodes does not transmit [[the]] its corresponding acquired prescribed measurement data to a second sensor node of the plurality of sensor nodes in a case where the acquired prescribed measurement data of the first sensor node has a value equal to or less than a threshold.  

In regards to claim 8, the claim recites in lines 1-3 “the first sensor node”, “the second sensor node” and “the case”. The word “the” in front of the limitation(s) “first sensor node”, “second sensor node” and “case” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has assumed that the claim is dependent on claim 7 in order to advance prosecution.
Also, the claim further recites in several instances the limitation of “the measurement data”. It is unclear if every time “the measurement data” is recited, the claim is referring to the measurement data defined in line 2 of claim 1 or to the measurement data defined in line 4 of claim 1. For this reason also, the claim is indefinite. 
The examiner has interpreted the claim in the following way in order to advance prosecution:
The wireless sensor system according to claim [[1]] 7, 15wherein the first sensor node does not transmit [[the]] its corresponding acquired prescribed measurement data to the second sensor node in the case where the acquired prescribed measurement data of the first sensor node has a value equal to or less than a threshold, and 
of the plurality of sensor nodes and transmits the measurement data of the third sensor node to a fourth sensor 20node of the plurality of sensor nodes.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US-2008/0061959) in view of Schwarzkopf et al. (US-10,573,165) and Kuenzi et al (US-2019/0141616).

In regards to claim 1, Breed a wireless sensor system comprising a plurality of sensor nodes acquiring prescribed measurement data [fig. 27 elements 142, par. 0395 L. 7-10, par. 0396 L. 3-4, par. 0397]. Furthermore, Breed teaches and a relay spot receiving measurement transmitted by the plurality of sensor nodes [fig. 27 element 144, par. 0398 L. 1-3, par. 0401 L. 9-12]. 
Breed teaches that the received measurement data is relayed by the relay spot to a central station [par. 0401 L. 9-12]. However, Breed does not teach that the measurement data received by the relay spot is measurement data relayed-transmitted 
On the other hand, Schwarzkopf teaches that sensors in a system can form a mesh network and transmit their data to a relay spot via other sensors [fig. 1B elements 23 (sensor nodes) and 01 (relay spot), col. 5 L. 65-66]. This teaching means that the relay spot receives measurement data relayed-transmitted among the sensor nodes. Furthermore, Schwarzkopf teaches that the relay spot can communicate with the central station via a communication device, and that the communication device communicates with the relay spot using LPWA communication [fig. 1B element 32 (communication device), col. 8 L. 64-67, col. 9 L. 1-4 and L. 20-24, col. 10 L. 43-49].  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Schwarzkopf’s teachings of forming a mesh network between the sensor nodes and use LPWA communication to relay data in the system taught by Breed because a mesh network will permit sensor nodes to make sure that data arrive to the relay spot even when a sensor node is out of service, and LPWA communication will permit the relay spot to relay the data without high power consumption.
The combination of Breed and Schwarzkopf teaches that the plurality sensor nodes for a mesh network [see Schwarzkopf col. 5 L. 65-66]. However, the combination does not teach that a switching operation between a reception side and a transmission side is performed in an asynchronous manner among the plurality of sensor nodes performing transmission and reception of the measurement data.  

It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Kuenzi’s teachings of performing a switching operation in an asynchronous manner in the system taught by the combination because it will lower the power consumption of the nodes when transmitting, receiving and relaying data [see Kuenzi par. 0037 L. 1-4].

In regards to claim 3, the combination of Breed, Schwarzkopf and Kuenzi, as applied in claim 1 above, a sensor node on the transmission side transmits measurement data to a sensor node on the reception side [see Schwarzkopf fig. 1B elements 23, col. 5 L. 65-66]. The combination does not teach that measurement data is transmitted in packet units. However, the examiner takes official notice that transmitting data in packets unit is well known in the art. One of ordinary skill in the art, before the effective filling date of the claim invention, would have used packets to transmit the measurement data in the system taught by the combination because packets units provide a reliable way to transmit data. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US-2008/0061959) in view of Schwarzkopf et al. (US-10,573,165) and Kuenzi et al  as applied to claim 1 above, and further in view of Nezamfar et al. (US-2020/0077339).

In regards to claim 2, the combination of Breed, Schwarzkopf and Kuenzi, as applied in claim 1 above, further teaches that the switching operation is executed by generating a period during which the sensor node is on the reception side, a period during which the sensor node is on the transmission side, and a time interval at which the sensor node on the transmission side transmits an advertisement for notifying the sensor node on the reception side of the existence of itself to the sensor node on the reception side [see Kuenzi par. 0029 L. 3-15, par. 0031 L. 8-19].
The combination does not teach that the advertisement is transmitted by random numbers.
On the other hand, Nezamfar teaches that a node can transmit advertisement a plurality of times [par. 0062 L. 3-7].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Nezamfar’s teachings of transmitting the advertisement a plurality of times in the system taught by the combination because it will increase the chances that the advertisement is successfully received.
The combination of Breed, Schwarzkopf, Kuenzi and Nezamfar teaches that the advertisement is transmitted a plurality of times [see Nezamfar par. 0062 L. 3-7]. The combination does not explicitly teaches that the number of times that the advertisement is transmitted is a random number. However, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to make .  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US-2008/0061959) in view of Schwarzkopf et al. (US-10,573,165), Kuenzi et al (US-2019/0141616) and Nezamfar et al. (US-2020/0077339) as applied to claim 2 above, and further in view of Hanchett et al. (US-10,237,822).

In regards to claim 4, the combination of Breed, Schwarzkopf, Kuenzi and Nezamfar, as applied in claim 2 above, further teaches that sensor nodes transmit an advertisement indicating their presence [see Kuenzi par. 0029 L. 3-15, par. 0031 L. 8-19]. However, the combination does not teach that the advertisement includes an identifier of the sensor node on the transmission side and an identifier of the measurement data transmitted by the sensor node on the transmission side.
On the other hand, Hanchett teaches that an advertisement indicating the presence of a device can include the identifier of the device and the type of data provided by the device (identifier of the data transmitted by the device) [col. 8 L. 55-64]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Hanchett’s teachings of including in an advertisement an identifier of the device and of the data transmitted by the device in the system taught by the combination because it will permit the nodes receiving the .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US-2008/0061959) in view of Schwarzkopf et al. (US-10,573,165) and Kuenzi et al (US-2019/0141616) as applied to claim 1 above, and further in view of Holland et al. (US-2009/0045939)

In regards to claim 5, the combination of Breed, Schwarzkopf and Kuenzi, as applied in claim 1 above, does not teach that setting data of the sensor node is transmitted from the relay spot and is relay-transmitted among the sensor nodes.
On the other hand, Holland teaches a sensor mesh network comprising a relay spot [fig. 3 elements 13 (sensors) and 102 (relay spot), par. 0029 L. 15-23]. Also, Holland teaches that the relay spot can transmit setting data to a sensor in the network [par. 0056 L. 16-30]. This teaching means that when a sensor node is in a mesh network, setting data of the sensor node is transmitted from the relay spot and is relayed-transmitted among the sensor nodes.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Holland’s teachings of transmitting setting data of a sensor node from the relay spot in the system taught by the combination because it will permit the relay spot to configure the sensor node as desired or needed.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US-2008/0061959) in view of Schwarzkopf et al. (US-10,573,165) and Kuenzi et al (US-2019/0141616) as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA).

In regards to claim 6, the combination of Breed, Schwarzkopf and Kuenzi, as applied in claim 1 above, does not teach that the sensor nodes are operated by using power generated by using energy generated under an environment where the sensor nodes are installed.  
On the other hand, AAPA teaches that it is well known in the art that sensor nodes can be operated by using power generated by using energy generated under an environment where the sensor nodes are installed [see applicant’s specification pg. 1 L. 18-32].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use AAPA’s teachings of obtaining power from the environment where the nodes are installed in the system taught by the combination because it will reduce the amount of maintenance needed to keep the nodes in a healthy state.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US-2008/0061959) in view of Schwarzkopf et al. (US-10,573,165) and Kuenzi et al (US-2019/0141616) as applied to claim 1 above, and further in view of Matsunaga et al. (US-10,460,157).
In regards to claim 7, the combination of Breed, Schwarzkopf and Kuenzi, as applied in claim 1 above, teaches that a first sensor node transmits its measurement data to a second sensor node [see Schwarzkopf fig. 1B elements 23]. However, the combination does not teach that the measurement data of the first sensor node is not transmitted to the second sensor node in a case where the measurement data of the first sensor node has a value equal to or less than a threshold.
On the other hand, Matsunaga teaches the concept of a sensor node only transmitting its data when a value of the measurement data is above a threshold [col. 11 L. 51-62]. This teaching means that the sensor node does not transmits its measurement data in a case where the measurement data of the node has a value less than a threshold.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Matsunaga’s teachings of transmitting the data only when a value is greater than the threshold in the first sensor node taught by the combination because it will help the node to not transmit unnecessary data.

In regards to claim 8, the combination of Breed, Schwarzkopf, Kuenzi and Matsunaga, as applied in claim 7 above, teaches that the first sensor node does not transmit its measurement data to the second sensor node in the case where the measurement data has a value less than a threshold [see Schwarzkopf fig. 1B elements 23, see Matsunaga col. 11 L. 51-62]. Also, the combination teaches that sensor nodes form a mesh network and that data transmitted from one node to another can have more than one hop and routes [see Schwarzkopf fig. 1B elements 23]. This teaching 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANKLIN D BALSECA/Examiner, Art Unit 2685